United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.O., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Columbia, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1395
Issued: February 23, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 6, 2020 appellant filed a timely appeal from a June 16, 2020 merit decision of the
Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.3

1

Appellant requested an appeal from a June 28, 2020 OWCP decision. The Board notes, however, that there is no
decision of record dated June 28, 2020. The June 16, 2020 OWCP decision is the only one of record.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the June 16, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish a medical condition
causally related to the accepted April 25, 2020 employment incident.
FACTUAL HISTORY
On May 5, 2020 appellant, then a 49-year-old rural carrier, filed a traumatic injury claim
(Form CA-1) alleging that on April 25, 2020 she injured her left shoulder when a large parcel
shifted as she lifted it from a postal container while in the performance of duty. She did not stop
work at the time of injury.
In an April 27, 2020 report, Dr. Joshua Neal, a Board-certified family practitioner, obtained
left shoulder x-rays and diagnosed left shoulder pain. He prescribed medication and referred
appellant to an orthopedist.
Dr. James F. Bethea, a Board-certified orthopedic surgeon, indicated in a May 11, 2020
report that he prescribed physical therapy for six weeks. In a work capacity evaluation (Form
OWCP-5c) of even date, he diagnosed left shoulder bursitis. Dr. Bethea returned appellant to full,
unrestricted duty.
In a May 11, 2020 development letter, OWCP requested that appellant submit factual and
medical evidence, including a comprehensive report from her physician regarding how the alleged
employment incident contributed to her claimed injury. It provided her with a questionnaire for
her completion and afforded her 30 days to submit the necessary evidence.
In response, appellant submitted a June 8, 2020 report from Dr. Bethea, ordering a
magnetic resonance imaging (MRI) scan of the left shoulder.
OWCP also received May 13 and 18, 2020 physical therapy treatment notes signed by
Taylor Brewer, a physical therapist, noting Dr. Bethea’s diagnoses of cervical radiculopathy,
cervical disc disorder with cervicothoracic radiculopathy, cervicalgia, generalized muscle
weakness, and left shoulder pain.
By decision dated June 16, 2020, OWCP denied appellant’s traumatic injury claim, finding
that she had not established causal relationship between her diagnosed medical conditions and the
accepted April 25, 2020 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time

4

Supra note 2.

2

limitation of FECA,5 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged. The second component is whether the employment incident
caused a personal injury and can be established only by medical evidence.8
The medical evidence required to establish causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence.9 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee.10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a medical
condition causally related to the accepted April 25, 2020 employment incident.
In his April 27, 2020 medical report, Dr. Neal diagnosed left shoulder pain. The Board has
held that, under FECA, the assessment of pain is not considered a diagnosis, as pain merely refers
to a symptom of an underlying condition.11 Furthermore, Dr. Neal provided no opinion on causal
relationship. Additionally, the Board has held that medical evidence that does not offer an opinion
5

F.H., Docket No.18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
6
L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
7

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
8

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
9

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
10
N.D., Docket No. 20-0091 (issued January 12, 2021); T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S.,
Docket No. 18-0366 (issued January 22, 2020); Victor J. Woodhams, 41 ECAB 345, 352 (1989).
11

T.W., Docket No. 20-0767 (issued January 13, 2021); M.V., Docket No. 18-0884 (issued December 28, 2018).
The Board has consistently held that pain is a symptom, not a compensable medical diagnosis. See P.S., Docket No.
12-1601 (issued January 2, 2013); C.F., Docket No. 08-1102 (issued October 10, 2008).

3

regarding the cause of an employee’s condition is of no probative value on the issue of causal
relationship.12 Therefore, this report is insufficient to establish the claim.
In a reports dated May 11, 2020, Dr. Bethea diagnosed left shoulder bursitis. On June 8,
2020 he ordered an MRI scan of the left shoulder. However, as these reports do not address causal
relationship, they are likewise of no probative value and insufficient to establish a claim.13
Appellant also submitted reports from Ms. Brewer, a physical therapist. The Board has
held that certain healthcare providers, such as physical therapists, are not considered physicians as
defined under FECA.14 Consequently, these reports will not suffice for purposes of establishing
entitlement to FECA benefits.15
As the medical evidence of record does not include a rationalized opinion establishing
causal relationship between appellant’s diagnosed conditions and the accepted April 25, 2020
employment incident, the Board finds that she has not met her burden of proof.16
On appeal appellant contended that she was in the performance of duty at the time of the
claimed injury, and that an MRI scan report showed muscle and tendon tears. As noted above, she
has established the April 25, 2020 employment incident as factual. However, the medical evidence
of record is insufficient to establish causal relationship between that incident and the claimed left
shoulder conditions.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a medical
condition causally related to the accepted April 25, 2020 employment incident.

12

L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

13

Id.

Section 8101(2) of FECA provides that physician “includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.”
5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t). See also Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.3a(1) (January 2013); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals
such as physician assistants, nurses, and physical therapists are not competent to render a medical opinion under
FECA); R.L., Docket No. 19-0440 (issued July 8, 2019) (nurse practitioners and physical therapists are not considered
physicians under FECA).
14

15

K.G., Docket No. 20-1242 (issued January 1, 2021).

16

N.D., supra note 10; see T.J., Docket No. 19-1339 (issued March 4, 2020); F.D., Docket No. 19-0932 (issued
October 3, 2019); D.N., Docket No. 19-0070 (issued May 10, 2019); R.B., Docket No. 18-1327 (issued
December 31, 2018).

4

ORDER
IT IS HEREBY ORDERED THAT the June 16, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 23, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

